Case 6:20-cv-00024-NKM-RSB Document 114 Filed 09/30/20 Page 1 of 4 Pageid#: 2419




                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                       Lynchburg Division


   LEAGUE OF WOMEN VOTERS OF
   VIRGINIA, et al.,

                    Plaintiffs,
                                                       Case No. 6:20-cv-00024-NKM
              v.

   VIRGINIA   STATE               BOARD       OF
   ELECTIONS, et al.,

                    Defendants.


   PLAINTIFFS’ RESPONSE TO INTERVENOR REPUBLICAN PARTY OF VIRGINIA,
                INC.’S MOTION FOR AN ORDER TO SHOW CAUSE
           WHY DEFENDANTS SHOULD NOT BE HELD IN CONTEMPT

         As a party to the partial consent judgment and decree entered by the Court concerning

  Virginia’s absentee witness requirement and the proponent of eliminating the witness requirement

  during the COVID-19 pandemic, Plaintiffs write to respond to Intervenor-Defendant Republican

  Party of Virginia’s (“RPV”) Motion for an Order to Show Cause Why Defendants Should Not Be

  Held in Contempt. Although Plaintiffs share concerns raised about the lack of clarity in the

  instructions provided by Defendants to absentee voters, they have continued to work with

  Defendants to ameliorate these issues as noted below, and thus believe no action from the Court

  on the RPV’s motion is necessary at this time and that contempt is inappropriate.

         As Virginians began receiving their absentee ballot packets, Plaintiffs also had concerns

  about the instructions provided by Defendants to local election officials to include with the packets.

  Indeed, some local election officials revised the instructions to make them clearer, as in the case

  of Fairfax County. While the instructions provided by Defendants did indicate that voters who do
Case 6:20-cv-00024-NKM-RSB Document 114 Filed 09/30/20 Page 2 of 4 Pageid#: 2420




  not believe they can safely comply with the witness requirement did not need to do so, the language

  included was different and more ambiguous than the language used for the June 23 primary. Due

  to these concerns, Plaintiffs’ counsel contacted Defendants’ counsel on Thursday, September 24,

  and spoke to them via phone on Friday, September 25, both before the RPV’s motion was filed.

  Plaintiffs considered several options to help alleviate any confusion due to the instructions and

  ultimately made a proposal to Defendants, which Defendants have agreed to implement promptly.

  Specifically, Defendant Virginia Department of Elections (“ELECT”) will conduct the following

  steps this week.

         First, ELECT will issue a clarification of the witness requirement, in language approved

  by Plaintiffs, making clear that this guidance applies statewide. The language agreed to by

  Plaintiffs and ELECT states as follows:

                 To all Virginians voting by mail/absentee ballots for the November
                 3, 2020 elections: If you believe you may not safely have a witness
                 present while completing the absentee ballot for the November 3,
                 2020 Election, you are not required to have a witness present or have
                 a witness sign your ballot envelope. Your ballot will not be
                 rejected due to a missing witness signature. These instructions
                 override any instructions on your ballot envelopes regarding witness
                 signatures.

         Second, ELECT will provide this clarification in the following locations: (a) on the landing

  page for the Department of Elections; (b) by sending the clarification to city and county election

  officials and requesting that they add it to their websites and promote it as they see fit; and (c) by

  having ELECT conduct social and other media outreach concerning this guidance.

         Given this agreement, Plaintiffs believe at this time that no action from the Court is

  necessary to enforce the consent decree or otherwise act against Defendants. While the language

  provided in the absentee ballot instructions was not a model of clarity as to the status of the witness

  requirement, Defendants have promptly responded to Plaintiffs’ concerns in a productive manner



                                                    2
Case 6:20-cv-00024-NKM-RSB Document 114 Filed 09/30/20 Page 3 of 4 Pageid#: 2421




  and Plaintiffs believe the agreement reached will help reassure Virginia voters and provide clarity.

  If the Court believes otherwise, however, Plaintiffs request they have an opportunity to be heard

  as to any remedial steps considered by the Court.



  Dated: September 30, 2020                                  Respectfully submitted,

                                                       /s/ Davin M. Rosborough_______________
                                                       Davin M. Rosborough (VSB # 85935)
                                                       Dale E. Ho*
                                                       Sophia Lin Lakin*
                                                       Theresa J. Lee*
                                                       Adriel I. Cepeda-Derieux*
                                                       American Civil Liberties Union Foundation
                                                       125 Broad Street, 18th Floor
                                                       New York, NY 10004
                                                       Tel.: (212) 549-2500
                                                       drosborough@aclu.org
                                                       dho@aclu.org
                                                       slakin@aclu.org
                                                       tlee@aclu.org
                                                       acepedaderieux@aclu.org

                                                       Vishal Agraharkar (VSB #93265)
                                                       Eden Heilman (VSB #93554)
                                                       AMERICAN CIVIL LIBERTIES UNION
                                                       FOUNDATION OF AMERICA, INC.
                                                       701 E. Franklin Street, Suite 1412
                                                       Richmond, Virginia 23219
                                                       Phone: (804) 644-8080
                                                       Fax: (804) 649-2733
                                                       vagraharkar@acluva.org
                                                       eheilman@acluva.org

                                                       Attorneys for Plaintiffs

                                                       *Admitted pro hac vice




                                                   3
Case 6:20-cv-00024-NKM-RSB Document 114 Filed 09/30/20 Page 4 of 4 Pageid#: 2422




                                 CERTIFICATE OF SERVICE

         I certify that on September 30, 2020, I served a copy of the foregoing document via filing

  with the Court’s CM/ECF system, which sent copies of this document to Counsel of Record.



                                              /s/ Davin M. Rosborough _______________
                                              Davin M. Rosborough (VSB # 85935)
                                              American Civil Liberties Union Foundation
                                              125 Broad Street, 18th Floor
                                              New York, NY 10004
                                              Tel.: (212) 549-2500
                                              drosborough@aclu.org

                                              Counsel for Plaintiffs




                                                 4
